UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQuarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 oTransition report under Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to Commission File Number:001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (304) 399-6315 (Registrant’s Telephone Number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.YES xNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x As of August 10, 2011 there were issued and outstanding 12,092,307 shares of the Registrant’s Common Stock Part 1: Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatements of Cash Flows 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II: Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 4. Removed and Reserved 18 Item 6. Exhibits 18 Signatures 19 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED BALANCE SHEETS June 30, September 30, Assets (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Accounts receivable-trade Allowance for doubtful accounts ) ) Retainages receivable Other receivables Costs and estimated earnings in excess of billings on uncompleted contracts Deferred tax asset Prepaid expenses and other Total Current Assets Property, plant and equipment, at cost less accumulated depreciation ) ) Goodwill Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Current maturities of long-term debt $ $ Lines of credit and short term borrowings Accounts payable Accrued expenses and other current liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Total Current Liabilities Long-term debt, less current maturities Long-term debt, payable to shareholder Deferred income taxes payable Total Liabilities Stockholders' equity Preferred stock, $.0001 par value Authorized 1,000,000 shares, none issued Common stock, $.0001 par value Authorized 50,000,000 shares Issued and outstanding 12,092,307 shares Additional paid in capital Retained earnings (deficit) ) Total Stockholders' equity Total liabilities and stockholders' equity $ $ The Accompanying Notes are an integral Part of These Financial Statements 1 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited ThreeMonthsEnded ThreeMonthsEnded NineMonthsEnded NineMonthsEnded June 30, June 30, June 30, June 30, Revenue $ Cost of revenues Gross profit Selling and administrative expenses Income (loss) from operations ) ) Other income (expense) Interest income Other nonoperating income (expense) Interest expense ) Gain on sale of equipment ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ Weighted average shares outstanding-basic Weighted average shares-diluted Net income (loss) per share basic $ ) $ $ ) $ Net income (loss) per share diluted $ ) $ $ ) $ The Accompanying Notes are an integral Part of These Financial Statements 2 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited NineMonthsEnded NineMonthsEnded June 30, June 30, Operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense (Gain) loss on sale/disposal of equipment ) ) Provision for deferred taxes ) Share-based compensation expense - (Increase) decrease in contracts receivable ) (Increase) decrease in retainage receivable ) (Increase) decrease in other receivables (Increase) decrease in cost and estimated earnings in excess of billings on uncompleted contracts ) (Increase) decrease in prepaid expenses ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses ) Increase (decrease) in billings in excess of cost and estimated earnings on uncompleted contracts Increase (decrease) in income taxes payable - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Investment in property & equipment ) ) Proceeds from sales of property and equipment Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Repayment of loans from shareholders ) ) Borrowings on lines of credit and short term debt, net of (repayments) Principal payments on long term debt ) ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents Cash beginning of period Cash end of period $ $ Supplemental schedule of noncash investing and financing activities: Insurance premiums financed $ $ Purchases of property & equipment under financing agreements $ $ Short term borrowing renewed as long term note $
